Day, J.
I. No motion for trial on written evidence was. made as contemplated in see. 2742 of the Code. The cause is not, therefore, as has been settled by repeated decisions of this court, triable .de novo. It can be reviewed only on errors, duly assigned.
II. The allegation that there was a fraudulent combination amongst the bidders is not established by the proof.. Even if we were to try this question de novo, we should, upon the evidence, be obliged to find as did the eourt below. A fortiori can we not disturb the court’s finding, reviewed as in a law action, with the same presumptions in its favor as pertain respecting the verdict of a jury?
*2861. tax saioSS‘if mistake. *285III. The defendant never offered nor proposed to pay the taxes for the year 1870. The sale was made on the 21st day of *286November, 1871. Defendant did not acquire title to the land till January 5, 1872. Defendant employed an agent to bid in the lands for him at the tax sale. It is claimed that the treasurer told the agent that the taxes had been paid, and refused to offer the land lor sale. Defendant claims this was a fraud upon him, which vitiates the sale. We cannot see upon what' principle defendant can claim that plaintiffs’ tax title should be set aside, simply because defendant was not permitted to acquire a tax title to the land himself. It does not appear that the statement of the treasurer was fraudulent. The most that can be claimedf or it is, that it was made under an honest mistake. In December, 1871, defendant was informed of the sale to plaintiffs. After he bought the land he had ample time to redeem from the tax sale. Failing to do so, he is without any standing in a court of equity, and is not entitled to any relief.
IY. It is urged that the court erred in not giving defendant judgment for the amount of taxes paid by him during the time following the sale, and before the tax deed was executed. No claim was made for such taxes in the court below. The defendant, in his answer and cross-bill, does not even allege that he paid such taxes. It does not appear that the question was passed upon at all in the lower court. It cannot, therefore, be considered here. We have considered the errors presented, notwithstanding the great doubt as to whether they were filed in time to be entitled to examination. We have waived this question, because, on the merits, the decision is l-ight.
Affirmed